                Case 2:18-cv-01803-TSZ Document 35 Filed 10/03/19 Page 1 of 2



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
      CITIZENS FOR CLEAN AIR, a project of
      ALASKA COMMUNITY ACTION ON
 6
      TOXICS, and SIERRA CLUB,
 7                          Plaintiffs,
           v.
 8    ANDREW WHEELER, in his official
      capacity as Acting Administrator of the
 9    United States Environmental Protection          C18-1803 TSZ
      Agency, and CHRIS HLADICK, in his
10    official capacity as Regional Administrator     MINUTE ORDER
      of the United States Environmental
11    Protection Agency Region 10,
12                          Defendants,
           and
13    STATE OF ALASKA,
                            Defendant-Intervenor.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
       (1)   The parties’ stipulated motion to modify briefing schedule, docket no. 34, is
17 GRANTED, and the deadlines in this matter are amended as follows:
        Plaintiffs’ Motion for Summary Judgment must be filed by   October 11, 2019
18
        (and noted on the motion calendar for November 29,
        2019)
19
        Defendants’ Response to Plaintiffs’ Motion and Cross-
20      Motion for Summary Judgment must be filed by               November 1, 2019
        (and noted on the motion calendar for November 29,
21      2019)
22

23

     MINUTE ORDER - 1
              Case 2:18-cv-01803-TSZ Document 35 Filed 10/03/19 Page 2 of 2



 1      Plaintiffs’ Reply in support of their Motion for Summary
        Judgment and Response to Defendants’ Cross-Motion for
 2      Summary Judgment must be filed by                             November 15, 2019

 3      Defendants’ Reply in support of their Cross-Motion for
        Summary Judgment must be filed by                             November 29, 2019
 4

 5          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6          Dated this 3rd day of October, 2019.
 7
                                                     William M. McCool
 8                                                   Clerk

 9                                                   s/Karen Dews
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
